DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a) (2) as being anticipated by Morse et al. (WO 2012/112410).
The claims are directed to methods of generating in vivo cartilage including applying ground placental (amnion) membrane to a cartilage defect.
Applicants define placental membrane as one or more layers of the placental membrane, including the amniotic and chorionic layers (specification, page 11, 2nd para.) and indicate that the “placental membrane preparation” includes amnion tissue and, optionally, amniotic fluid cells. (p. 12, last para.). Applicants also indicate that ground or minced placental membrane includes amnion tissue containing organized amniotic extracellular matrix (ECM), amniotic tissue cells and growth factors contained within the ECM and amniotic tissue cells. (p. 15, 2nd full para.).
Morse et al. teach a ground placental membrane preparation (p. 11, ll. 22-28; p. 9, ll. 24-29; p. 7, ll. 21-22) which can be applied to a cartilage defect (p. 23, ll. 4-16; p. 33, ll. 24-26), thereby generating cartilage in vivo in a skeletal joint.
With respect to claim 4, Morse et al. teach that the micronized composition can be formulated in standard excipients, such as hyaluronic acid or saline. (p. 15, Il. 21-23).
With respect to claims 7 and 21, Morse et al. teach that the preparation (with only the cells found in it) promotes the regeneration of cartilage in the cartilage defect.  (p. 23, ll. 4-21); thus, excluding in vitro cultured cells would have been obvious.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morse et al. (WO 2012/112410) as applied to claims 1, 4, 7, and 21 above, and further in view of Malinin (U.S. App. No. 20050196460).
Morse et al. does not teach including processed cartilage (autograft or allograft) in their ground placental preparation.
Malinin et al. teach processed cartilage preparations for treating cartilage defects that include allograft cartilage. (paras. [0012], [0014]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). It is also obvious to then use the combined composition for the purpose that each of the prior art references teaches it is useful for.

Claims 1, 5-15, 18-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sackier et al. (U.S. Patent No. 5,612,028) in view of Morse et al. (WO 2012/112410).
Sackier et al. teach implanting an effective amount of viable amniotic cells or tissue as a method of regenerating in vivo damaged cartilage tissue. (col. 22, claim 1; col. 12, l. 62 - col. 13, l. 16). Sackier et al. specifically teach that transplantation of rabbit amnion into cartilage excised rabbit knee joints to form a new layer of cartilage. (col. 9, ll. 28-37). Sackier et al. further teach that implantation of non-viable tissue (tissue that had been treated such that it did not retain live cells) and viable tissue show cartilage regeneration (col. 11, ll. 29-58); however, viable amnion tissue results in greater cartilage regeneration than use of non-viable tissue. (col. 12, l. 62 - col. 13, l. 16).
Sackier et al. does not teach the use of placental membrane that is ground or minced.
Morse et al. teach a ground placental membrane preparation (p. 11, ll. 22-28; p. 9, ll. 24-29; p. 7, ll. 21-22) which can be applied to a cartilage defect (p. 23, ll. 4-16; p. 33, ll. 24-26), thereby generating cartilage in vivo in a skeletal joint.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have modified the live placental preparation taught by Sackier et al. to incorporate ground placental membrane (as taught by Morse et al.) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating a ground placental preparation in the live amnion tissue preparation taught by Sackier et al. would have led to predictable results with a reasonable expectation of success because both Morse et al. and Sackier et al. teach that components from the placental membrane can be prepared and used to treat cartilage defects. As Sackier et al. teach that "live" amnion is superior for cartilaginous regeneration (col. 13, Il. 15-16), and Morse et al. teach that ground placental membrane provides an injectable form, it would have been obvious to have created a ground placental product where the components are kept in viable form.
With respect to claim 5, Morse et al. teach that the ground placental preparation can include fibrin (“biocompatible”) glue, (p. 31, I. 21 - p. 32, |. 3) which aids in wound closure, and it would have been obvious to have included a biocompatible glue in the preparation.
With respect to claims 6-10, a live, ground, amnion preparation would not contain a synthetic matrix material, or in vitro cultured cells; and would contain organized ECM, amniotic tissue cells and growth factors contained within the ECM and amniotic tissue cells, as well as amnion-derived collagen (derived from one of the claimed cell layers of the amnion), fibronectin, laminin, proteoglycan and glycosaminoglycans, and amniotic fluid cells (see e.g. Morse et al., p. 21, l. 27 - p. 22, l. 5).
With respect to claims 11 and 12, the combination of Sackier et al. and Morse et al. render obvious a preparation that includes intact placental membrane portions, which would include sessile epithelial and mesenchymal cells native to the placental membrane; Morse et al. teach that the size of the particles in the preparation is chosen according to their application (p. 30, Il. 25-28) and Sackier et al. teach that viable amnion cells are preferable (col. 8, Il. 62-64), as they result in increased cartilage regeneration (col. 13, Il. 15-16), so a person of ordinary skill would have included intact placental membrane portions with viable sessile cells.
With respect to claims 13, 19 and 20, Sackier et al. teach a hyaline articular cartilage defect (col. 13, Il. 29-32). Sackier et al. is silent on the type of cartilage generated; however, as the combination of Sackier et al. and Morse et al. teaches the claimed method of generating cartilage in vivo, the cartilage generated would be hyaline cartilage, fibrocartilage or both and it would have been obvious to have optimized the components in the ground amnion and the technique to have produced the desired type of cartilage.
With respect to claims 14, 15, and 18, Sackier et al. teach that standard surgical procedures — such as reaming of the femoral head — stimulate and expose bone marrow (col. 12, Il. 25-31), and it would have been obvious to have done so to stimulate the marrow prior to injecting the placental preparation into a joint capsule and to have evaluated the progress of cartilage generation to determine if additional injection should be performed.
With respect to claim 21, Morse et al. teach that the preparation (with only the cells found in it) promotes the regeneration of cartilage in the cartilage defect.  (p. 23, ll. 4-21)
With respect to claims 24-27, Sackier et al. teach that cells within the preparation, including pluripotent mesenchymal cells and sessile cells, within and native to the membrane chondrogenically differentiate in vivo in the defect (col. 13, ll. 15-16, col. 7, ll. 27-31; col. 12, ll. 57-61). 

Claims 16, 17, 22, 23, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sackier et al. (U.S. Patent No. 5,612,028, cited in IDS filed on 8/14/2015) and Morse et al. (WO 2012/112410) as applied to claims 1, 5-15, 18-21 and 24-27 above, and further in view of Falah et al. (International Orthopaedics, 2010).
Sackier et al. does not teach blood accumulation in the cartilage defect. Sackier et al. does not teach removal of the diseased cartilage from the joint prior to introduction of the placental preparation.
Falah et al. teach that subchondral drilling to trabecular bone enables blood to perfuse into the defect, forming a blood clot and initiating defect repair. (p. 624, 1° col., “Subchondral drilling”; Fig. 1). Falah et al. also teach debridement of chondral lesions for treatment, including thermal debridement, which causes chondrocyte death (“substantially free of chondrocytes”). (p. 623, 2nd col., “Arthroscopic lavage and debridement”).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). Extending the logic of In re Kerkhoven, it would have been obvious to combine treatments, each of which is taught for repair of a cartilage defect.
With respect to the particle size of claim 28 Morse et al. teach that the ground membrane has a particle size of less than 0.5 mm. (p. 11, 1. 28—p. 12, I. 3).  When the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 1934 (Fed. Cir. 1990) MPEP 2144.05. Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05. 
With respect to claim 31, it would have been obvious to have minced an intact placental membrane to produce minced placental membrane, as Morse et al. teach that the particle size in the composition can vary depending upon the application.  (p. 11, ll. 26-28).  As Sackier et al. teach treatment of cartilage defects with amniotic tissue and Morse et al. teach the same product micronized, a person of ordinary would have expected that an intermediate product, such as a minced product, would also work in this application and would have tried using it to determine if it is the mostly suitable size for particular applications.  	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,083,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘758 Patent teaches a subset of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1632